Title: To John Adams from William Tudor, Sr., 15 January 1817
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 15. January 1817
				
				The animated Style in which you have described the circumstances attending the Trial of Corbet & his comrades & the unfair Manner in which You were treated by the strange Species of Judges which made up the Vice Admiralty Court leads me to urge You to explain the Secret of Hutchinson’s Conduct in this multitudinous Divan; (for such the Court became by their repeated Adjournments to the Council Chamber) in which Mr. Chief Justice appears to have been the Vizir or Mufti or both, if not the Sultan. How they could have considered the Homicide an Act which brought the Prisoners within British Statute against Piracy & Murder on the high Seas, when the fact took Place in the County of Suffolk, seems strange indeed. The prime Jesuits Management I should attribute to the chagrine he felt at the rising Reputation of a young Man, whom he hated because he could neither flatter nor corrupt him, & which in so popular a Defence, he feared would be augmented by Success. At the time of that Trial I was a Lad at College, & therefore knew nothing of Law Tribunals, political Jealousies, or Party Malice.Pray, my dear Sir, what do you think of J. Randolph’s assertion in Congress, that a certain southern Armoury was intended to furnish Virginia Bayonets to destroy a New England President, & restore the Throne to the ancient Dominion?Yours most truly
				
					Wm Tudor
				
				
			